DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

Response to Arguments
Applicant’s corrections to claim objections for claims 15 made on 10/18/2021 has been considered and the objection to claim 15 is withdrawn. 
Applicant's arguments filed 01/14/2022 with respect to claim(s) 1, 9, and 12 have been considered but are moot in view of the new ground(s) of rejection. Particularly, the Examiner changes the 103 rejection as being unpatentable over previously cited prior art Gong et al. (US 2011/0235576 A1) in view of Palm et al. (US 2016/0262053 A1) to a 103 rejection as being unpatentable over Gong in view of new reference Ishikura et al. (US 2015/0055572 A1). 

Claim Objections
Claim(s) 1, 9, and 12 is/are objected to because of the following informalities:  
 recites “each channel sets is configured by a plurality of channels that are consecutive in frequency adjacent to each other” but it should be “each channel sets is configured by a plurality of channels that are consecutive in frequency and adjacent to each other”.|	Claims 9 and 12 recite “multi-used” but it should be “multi-user ”.	Claim 12 recites “able to be handled in the wireless communication device” but it should be “able to be handled in a wireless communication device” because this limitation introduces “wireless communication device” for the first time.
Claim 12 recites “and a second channel set to a wireless communication device” but it should be “and a second channel set to [[a]] the wireless communication device”.	Claim 12 recites “and after the frame including the terminal capability information in the field is transmitted”. Similar claims 1 and 9 have “in the field” deleted. Applicant may want to amend this limitation similarly.  	Appropriate correction is required.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
wherein the plurality of channels included in the channel set can be used as one frequency band by bonding the plurality of channels” and is dependent on claim 1. “Channel set” is written in singular form. It is not clear if “channel set” is referring to “first channel set” or “second channel set” or “each channel set” of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 9-13, 15, 20, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2011/0235576 A1) in view of Ishikura et al. (US 2015/0055572 A1). 

Regarding claim 1, Gong discloses A wireless communication device (Fig. 2, [0021]: responder (=wireless communication device) may be a mobile device or a network controller), comprising: 
a receiver ([0014]: radio’s receiver) configured to receive a message that includes information notifying that multi-user communication is capable through a plurality of channels in a predetermined frequency band (Fig. 2: step 235. [0022]-[0023]: responder receives MRTS (=message) that comprises list A (=information) indicating channels or a subset of channels that are 3 available channels (=predetermined frequency band). [0037]: the term “channel” is assumed to mean a frequency channel);
a transmitter ([0014]: radio’s transmitter) configured to transmit a frame including a field in which a terminal capability information showing a number of channel sets is set able to be handled in the wireless communication device (Fig. 2: step 255. [0025]: responder transmits MCTS (=frame) that comprises list C (=terminal capability information) indicating channels that both the responder and the requestor can use, wherein list C is produced from list A and list B, wherein list B indicates channels or a subset of channels that are available for the responder. [0026]: the list may be a bitmap that is placed into a field in the MCTS. Fig. 5, [0033]: channels 1 and 3 are determined to be free while channel 2 (=channel sets) is determined to be busy. Note: in the example of Fig. 5, there are 3 channel sets: channel 1, channel 2, and channel 3), 
wherein signals can be transmitted and received independently among channel sets whose number is shown by the terminal capability information (Fig. 5, [0033]: responder can transmit MCTS and BA and receive MRTS and data (=signals) in channels 1-3 at different times (=independently), wherein each MCTS indicates only channels 1 and 3 (=channel sets) are free), 
determination of a carrier sense being busy or idle can be independently performed among the channel sets ([0023]: responder senses available channels to be free. Fig. 5, [0033]: channels 1 and 3 are determined to be free while channel 2 (=channel sets) is determined to be busy. Note: in the example of Fig. 5, the 3 channel sets (channel 1, channel 2, and channel 3) can be independently sensed by the responder because channel 2 was sensed to be busy although it is located between channels 1 and 3 which were sensed to be available), and
the receiver is configured to receive first information to assign channel sets to the wireless communication device after the receiver receives the message and after the transmitter transmits the frame including the terminal capability information (Fig. 2: steps 270-275. [0025]: requestor notifies the responder which channels have been selected for communication, wherein the notified channels include all or some channels in list C (=at least two channel sets including a first channel set and a second channel set). This step is performed after the responder receives the MRTS with list A in step 235 and after the responder transmits the MCTS with list C in step 255. Fig. 5, [0033]: there are 3 channels).
While Gong discloses in [0037] multi-user MIMO may be used for communication, Gong does not disclose each channel sets is configured by a plurality of channels that are consecutive in frequency adjacent to each other to be used as one frequency band bonding the plurality of channels included in the channel set, the receiver is configured to receive first information to assign at least two channel sets including a first channel set and a second channel set to the wireless communication device … if the terminal capability information indicates at least two as the number of channel sets, and the first channel set includes two or more consecutive channels in frequency and the second channel set includes two or more consecutive channels in frequency different from the two or more consecutive channels in the first channel set, and the wireless communication device can perform the communication by simultaneously using the first channel set and the second channel set.
However, Ishikura discloses each channel sets is configured by a plurality of channels that are consecutive in frequency adjacent to each other to be used as one frequency band bonding the plurality of channels included in the channel set (Fig. 7, [0095]: each of LTE and WCDMA (=channel sets) includes multiple frequency bands, i.e., for number 1 of terminal capability information 300C, LTE includes frequency bands I, II, and III and WCDMA includes frequency bands VI and VII carrier aggregation (=to be used as one frequency band bonding the plurality of channels). Fig. 1: 3x consecutive and adjacent LTE carriers and 2x consecutive and adjacent WCDMA carriers), 
the receiver is configured to receive first information to assign at least two channel sets including a first channel set and a second channel set to the wireless communication device … if the terminal capability information indicates at least two as the number of channel sets (Fig. 8, [0115]: in SQ118-SQ120, terminal device 100 (=wireless communication device) receives a notification (=first information) from base station 200 with selected frequency bands of LTE and WCDMA (=two channel sets including a first channel set and a second channel set) based on terminal capability information. [0095]: terminal capability information 300C includes combination of frequency bands available for LTE and WCDMA (=two as the number of channel sets), i.e., all five frequency bands are available under number 1 of terminal capability information 300C), and 
the first channel set includes two or more consecutive channels in frequency and the second channel set includes two or more consecutive channels in frequency different from the two or more consecutive channels in the first channel set (Fig. 7, [0095]: LTE includes frequency bands I, II, and III (=first channel set includes two or more consecutive channels in frequency) and WCDMA includes frequency bands VI and VII (=second channel set includes two consecutive channels in frequency)), and the wireless communication device can perform the communication by simultaneously using the first channel set and the second channel set (Fig. 8, [0116]: in SQ122, terminal device 100 initiates communication using frequency bands of LTE and HSDPA. [0093]: terminal capability information includes capability of using LTE and HSDPA simultaneously. [0095]: for number 1 of terminal capability information 300C when all five frequency bands are available, LTE includes frequency bands I, II, and III (=first channel set) and WCDMA includes frequency bands VI and VII (=second channel set)).

Doing so allows the base station to determine resources to be allocated to the terminal device from available radio resources based on terminal capability information (Ishikura: [0110]) which leads to more effective usage of the radio resource (Ishikura: [0100]).

Regarding claim 9, Gong discloses A wireless communication device (Fig. 2, [0021]: responder (=wireless communication device) may be a mobile device or a network controller), comprising: 
a receiver ([0014]: radio’s receiver) configured to receive a message that includes information indicating that multi-user communication is capable through a plurality of communication resources in a predetermined frequency band (Fig. 2: step 235. [0022]-[0023]: responder receives MRTS (=message) that comprises list A (=information) indicating channels or a subset of channels (=communication resources) that are available. [0037]: multi-user MIMO may be used for communication. Fig. 6, [0034]: MRTS may be addressed to multiple responders. Fig. 5, [0033]: requestor provides a list of 3 available channels (=predetermined frequency band). [0037]: the term “channel” is assumed to mean a frequency channel);
a transmitter ([0014]: radio’s transmitter) configured to transmit a frame including a field in which terminal capability information showing a number of communication resource sets is set to be handled in the wireless communication device (Fig. 2: step 255. [0025]: responder transmits MCTS (=frame) that comprises list C (=terminal capability information) indicating channels that both the responder and the requestor can use, wherein list C is produced from list A and list B, wherein list B indicates channels or a subset of channels that are available for the responder. [0026]: the list may be a bitmap that is placed into a field in the MCTS. Fig. 5, [0033]: channels 1 and 3 are determined to be free while channel 2 (=channel sets) is determined to be busy. Note: in the example of Fig. 5, there are 3 channel sets: channel 1, channel 2, and channel 3), 
wherein signals can be transmitted and received independently among communication resource sets whose number is shown by the terminal capability information (Fig. 5, [0033]: responder can transmit MCTS and BA and receive MRTS and data (=signals) in channels 1-3 at different times (=independently), wherein each MCTS indicates only channels 1 and 3 (=channel sets) are free), 
determination of a carrier sense being busy or idle can be independently performed among the communication resource sets ([0023]: responder senses available channels to be free. Fig. 5, [0033]: channels 1 and 3 are determined to be free while channel 2 (=channel sets) is determined to be busy. Note: in the example of Fig. 5, the 3 channel sets (channel 1, channel 2, and channel 3) can be independently sensed by the responder because channel 2 was sensed to be busy although it is located between channels 1 and 3 which were sensed to be available), and
the communication resource is a set of one or more consecutive subcarriers ([0022]: channels or a subset of channels. [0037]: the term “channel” is assumed to mean a frequency channel), 
the receiver is configured to receive first information to assign communication resource sets to the wireless communication device after the receiver receives the message and after the transmitter transmits the frame including terminal capability information (Fig. 2: steps 270-275. [0025]: requestor notifies the responder which channels have been selected for communication, .
While Gong discloses in [0037] multi-user MIMO may be used for communication, Gong does not disclose each communication resource set is configured by a plurality of communication resources that are consecutive in frequency and adjacent to each other to be treated as one frequency band bonding the plurality of communication resources included in the communication resource set, the receiver is configured to receive first information to assign at least two communication resource sets including a first communication resource set and a communication resource channel set to the wireless communication device … if the terminal capability information indicates at least two as the number of communication resource sets, and the first communication resource set includes two or more consecutive communication resources in frequency and the second communication resource set includes two or more consecutive communication resources in frequency different from the two or more consecutive communication resources in the first communication resource set, the wireless communication device can perform the communication by simultaneously using the first communication resource set and the second communication resource set.
However, Ishikura discloses each communication resource sets is configured by a plurality of communication resources that are consecutive in frequency and adjacent to each other to be treated as one frequency band bonding the plurality of communication resources included in the communication resource set (Fig. 7, [0095]: each of LTE and WCDMA (=channel sets) includes multiple frequency bands, i.e., for number 1 of terminal capability information 300C, LTE includes frequency bands I, II, and III and WCDMA includes frequency bands VI and VII (=plurality of channels that are consecutive in frequency adjacent to each other) for carrier aggregation (=to be used as one , 
the receiver is configured to receive first information to assign at least two communication resource sets including a first communication resource set and a second communication resource set to the wireless communication device … if the terminal capability information indicates at least two as the number of communication resource sets (Fig. 8, [0115]: in SQ118-SQ120, terminal device 100 (=wireless communication device) receives a notification (=first information) from base station 200 with selected frequency bands of LTE and WCDMA (=two channel sets including a first channel set and a second channel set) based on terminal capability information. [0095]: terminal capability information 300C includes combination of frequency bands available for LTE and WCDMA (=two as the number of channel sets), i.e., all five frequency bands are available under number 1 of terminal capability information 300C), and 
the first communication resource set includes two or more consecutive communication resources in frequency and the second communication resource set includes two or more consecutive communication resources in frequency different from the two or more consecutive communication resources in the first communication resource set (Fig. 7, [0095]: LTE includes frequency bands I, II, and III (=first channel set includes two or more consecutive channels in frequency) and WCDMA includes frequency bands VI and VII (=second channel set includes two consecutive channels in frequency)), 
the wireless communication device can perform the communication by simultaneously using the first communication resource set and the second communication resource set (Fig. 8, [0116]: in SQ122, terminal device 100 initiates communication using frequency bands of LTE and HSDPA. [0093]: terminal capability information includes capability of using LTE and HSDPA simultaneously. [0095]: for number 1 of terminal capability information 300C when all five frequency bands are LTE includes frequency bands I, II, and III (=first channel set) and WCDMA includes frequency bands VI and VII (=second channel set)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the responder capable of sending the list C indicating single channel sets and using multi-user MIMO, as taught by Gong, to send a terminal capability information indicating the combinations of frequency bands for LTE and WCDMA, as taught by Ishikura, and program the requestor capable of notifying which channels have been selected for multi-user MIMO communication, as taught by Gong, to select frequency bands of LTE and WCDMA based on the received terminal capability information and notify the selected frequency bands of LTE and WCDMA, as taught by Ishikura.
Doing so allows the base station to determine resources to be allocated to the terminal device from available radio resources based on terminal capability information (Ishikura: [0110]) which leads to more effective usage of the radio resource (Ishikura: [0100]).

Regarding claim 12, Gong discloses A wireless communication method, comprising: 
receiving a message that includes information notifying that multi-user communication is capable through a plurality of channels in a predetermined frequency band (Fig. 2: step 235. [0022]-[0023]: responder receives MRTS (=message) that comprises list A (=information) indicating channels or a subset of channels that are available. [0037]: multi-user MIMO may be used for communication. Fig. 6, [0034]: MRTS may be addressed to multiple responders. Fig. 5, [0033]: requestor provides a list of 3 available channels (=predetermined frequency band). [0037]: the term “channel” is assumed to mean a frequency channel);
transmitting a frame including a field in which terminal capability information showing a number of channel sets is set able to be handled in the wireless communication device (Fig. 2: step MCTS (=frame) that comprises list C (=terminal capability information) indicating channels that both the responder and the requestor can use, wherein list C is produced from list A and list B, wherein list B indicates channels or a subset of channels that are available for the responder. [0026]: the list may be a bitmap that is placed into a field in the MCTS. Fig. 5, [0033]: channels 1 and 3 are determined to be free while channel 2 (=channel sets) is determined to be busy. Note: in the example of Fig. 5, there are 3 channel sets: channel 1, channel 2, and channel 3), 
wherein signals can be transmitted and received independently among channel sets whose number is shown by the terminal capability information (Fig. 5, [0033]: responder can transmit MCTS and BA and receive MRTS and data (=signals) in channels 1-3 at different times (=independently), wherein each MCTS indicates only channels 1 and 3 (=channel sets) are free), 
determination of a carrier sense being busy or idle can be independently performed among the channel sets ([0023]: responder senses available channels to be free. Fig. 5, [0033]: channels 1 and 3 are determined to be free while channel 2 (=channel sets) is determined to be busy. Note: in the example of Fig. 5, the 3 channel sets (channel 1, channel 2, and channel 3) can be independently sensed by the responder because channel 2 was sensed to be busy although it is located between channels 1 and 3 which were sensed to be available), and 
receiving first information to assign channel sets to the wireless communication device after the message is received and after frame including the terminal capability information in the field in transmitted (Fig. 2: steps 270-275. [0025]: requestor notifies the responder (=wireless communication device) which channels have been selected for communication, wherein the notified channels include all or some channels in list C. This step is performed after the responder receives the MRTS with list A in step 235 and after the responder transmits the MCTS with list C in step 255. [0021]: responder may be a mobile device or a network controller).
each channel sets is configured by a plurality of channels that are consecutive in frequency and adjacent to each other to be used as one frequency band bonding the plurality of channels included in the channel set, receiving first information to assign at least two channel sets including a first channel set and a second channel set to a wireless communication device … if the terminal capability information indicates at least two as the number of channel sets, wherein the first channel set includes two or more consecutive channels in frequency and the second channel set includes two or more consecutive channels in frequency different from the two or more consecutive channels in the first channel set, the wireless communication device can perform communication by simultaneously using the first channel set and the second channel set.
However, Ishikura discloses each channel sets is configured by a plurality of channels that are consecutive in frequency and adjacent to each other to be used as one frequency band bonding the plurality of channels included in the channel set (Fig. 7, [0095]: each of LTE and WCDMA (=channel sets) includes multiple frequency bands, i.e., for number 1 of terminal capability information 300C, LTE includes frequency bands I, II, and III and WCDMA includes frequency bands VI and VII (=plurality of channels that are consecutive in frequency adjacent to each other) for carrier aggregation (=to be used as one frequency band bonding the plurality of channels). Fig. 1: 3x consecutive and adjacent LTE carriers and 2x consecutive and adjacent WCDMA carriers), 
receiving first information to assign at least two channel sets including a first channel set and a second channel set to a wireless communication device … if the terminal capability information indicates at least two as the number of channel sets (Fig. 8, [0115]: in SQ118-SQ120, terminal device 100 (=wireless communication device) receives a notification (=first information) from base station 200 with selected frequency bands of LTE and WCDMA (=two channel sets including a first channel set and a second channel set) based on terminal capability information. [0095]: terminal LTE and WCDMA (=two as the number of channel sets), i.e., all five frequency bands are available under number 1 of terminal capability information 300C), 
wherein the first channel set includes two or more consecutive channels in frequency and the second channel set includes two or more consecutive channels in frequency different from the two or more consecutive channels in the first channel set (Fig. 7, [0095]: LTE includes frequency bands I, II, and III (=first channel set includes two or more consecutive channels in frequency) and WCDMA includes frequency bands VI and VII (=second channel set includes two consecutive channels in frequency)), the wireless communication device can perform communication by simultaneously using the first channel set and the second channel set (Fig. 8, [0116]: in SQ122, terminal device 100 initiates communication using frequency bands of LTE and HSDPA. [0093]: terminal capability information includes capability of using LTE and HSDPA simultaneously. [0095]: for number 1 of terminal capability information 300C when all five frequency bands are available, LTE includes frequency bands I, II, and III (=first channel set) and WCDMA includes frequency bands VI and VII (=second channel set)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the responder capable of sending the list C indicating single channel sets and using multi-user MIMO, as taught by Gong, to send a terminal capability information indicating the combinations of frequency bands for LTE and WCDMA, as taught by Ishikura, and program the requestor capable of notifying which channels have been selected for multi-user MIMO communication, as taught by Gong, to select frequency bands of LTE and WCDMA based on the received terminal capability information and notify the selected frequency bands of LTE and WCDMA, as taught by Ishikura.


Regarding claims 2 and 13, Gong in view of Ishikura discloses all features of claims 1 and 12 as outlined above. 
Gong further discloses wherein the terminal capability information shows a maximum number of channel sets ([0025]: list C, which is comprised by MCTS, indicates channels that both the responder and the requestor can use. [0033]: MCTS shows only 2 “channel sets” are free in the list, i.e., channels 1 and 3).

Regarding claims 4 and 15, Gong in view of Ishikura discloses all features of claim 1 and 12 as outlined above. 
Gong further discloses wherein the transmitter is configured to transmit the frame including the terminal capability information in the field after the receiver receives the message (Fig. 6, [0034]-[0035]: after requestor sends MRTS to multiple responders, responders A-B provide MCTS to the requestor. Fig. 2: step 260. [0025]: requestor receives MCTS that comprises list C (=terminal capability information) from the responder. [0026]: the list may be a bitmap that is placed into a field in the MCTS).

Regarding claims 10 and 11, Gong in view of Ishikura discloses all features of claims 1 and 9 as outlined above. 
Gong further discloses further comprising at least one antenna ([0014]: at least one antenna).


Gong further discloses wherein the message identifies all channels through which the multi-user communication is capable ([0022]-[0023]: responder receives MRTS (=message) that comprises list A indicating channels or a subset of channels that are available. [0037]: multi-user MIMO may be used for communication. Fig. 6, [0034]: MRTS may be addressed to multiple responders).

Regarding claim 22, Gong in view of Ishikura discloses all features of claim 1 as outlined above. 
Gong does not disclose, but Ishikura discloses wherein the plurality of channels included in the channel set can be used as one frequency band by bonding the plurality of channels (Fig. 7, [0095]: for number 1 of terminal capability information 300C, only frequency bands of LTE can be used for carrier aggregation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channels, as taught by Gong, to be used for carrier aggregation for LTE, as taught by Ishikura.
Doing so allows the base station to determine resources to be allocated to the terminal device from available radio resources based on terminal capability information (Ishikura: [0110]) which leads to more effective usage of the radio resource (Ishikura: [0100]).

Regarding claim 23, Gong in view of Ishikura discloses all features of claim 1 as outlined above. 
Gong does not disclose, but Ishikura discloses wherein the first channel set and the second channel set are separate from each other in frequency (Fig. 7, [0095]: for number 1 of terminal capability information 300C, LTE has frequency bands I, II, and III (=first channel set) and WCDMA has frequency bands VI and VII (=second channel set). Frequency bands I, II and III are separate from frequency bands VI and VII). 

Doing so allows the base station to determine resources to be allocated to the terminal device from available radio resources based on terminal capability information (Ishikura: [0110]) which leads to more effective usage of the radio resource (Ishikura: [0100]).

Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2011/0235576 A1) in view of Ishikura et al. (US 2015/0055572 A1) and Liang et al. (US 2013/0336153 A1).

Regarding claims 5 and 16, Gong in view of Ishikura discloses all features of claims 1 and 11 as outlined above. 
Gong discloses channel sets among which the signals can be transmitted and received independently (Fig. 5, [0033]: responder can transmit MCTS and BA and receive MRTS and data (=signals) in channels 1-3 at different times (=independently), wherein each MCTS indicates only channels 1 and 3 (=channel sets) are free).
Gong in view of Ishikura does not disclose, but Liang discloses the receiver is configured to receive a second information that notifies a required number of channel sets (Fig. 7: source eNB transmits measurement configuration to terminal. [0101]-[0103]: measurement configuration includes required number of frequencies and/or cells to be reported, wherein the number of cells to be reported is B=1 and the number of frequencies to be reported is A=2),
wherein the transmitter is configured to transmit the frame including the terminal capability information in the field in a case where the number of the channel sets is equal to or greater than the required number (Fig. 7: source eNB receives transmits measurement report from terminal. [0100]-[0103]: measurement report is transmitted when the report satisfies the report condition. For example the report for frequencies includes A=2 measurements and the report for cells includes B=1 measurement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the requestor and the responder when transmitting list C, as taught by Gong, to send measurement configuration with required number of frequencies and/or cells to be reported, and reporting the measurement when the report condition can be met, respectively, as taught by Liang.
Doing so provides a trigger for sending the measurement report (Liang: [0100]).

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2011/0235576 A1) in view of Ishikura et al. (US 2015/0055572 A1) and Fukumoto et al. (US 2012/0094706 A1).

Regarding claims 6 and 17, Gong in view of Ishikura discloses all features of claims 1 and 12 as outlined above. 
Gong in view of Ishikura does not disclose, but Fukumoto further discloses wherein the transmitter is configured to transmit a third information showing a maximum number of channels which are able to be consecutively taken in one channel set (Figs. 5-6, [0059]-[0062]: terminal apparatus 10 transmits frequency band information to base station apparatus 20 indicating different patterns (=third information) the terminal apparatus 10 can use, i.e., patterns 1-2 indicate available bands where only one band or a maximum of two bands are available. For the maximum of two the combination of bands 1 and 2 and the combination of bands 2 and 3 are available (=consecutively taken in one channel set)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the responder and the requestor, as taught by Gong, to provide frequency band information indicating different patterns of available bands, and selecting frequency bands according to the frequency band information to avoid allocation for impossible combination of frequency bands, respectively, as taught by Fukumoto.
Doing so allows the base station apparatus 20 to detect available frequency band for the terminal apparatus 10 and prevent unnecessary allocations and efficiently use the frequency bands (Fukumoto: [0063]).

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2011/0235576 A1) in view of Ishikura et al. (US 2015/0055572 A1) and Kim et al. (US 2013/0265907 A1).

Regarding claims 7 and 18, Gong in view of Ishikura discloses all features of claims 1 and 12 as outlined above. 
Gong in view of Ishikura does not disclose, but Kim discloses wherein the transmitter is configured to transmit a fourth information showing a maximum width of channels which is able to be consecutively taken in one channel set (Fig. 5A: step 502. [0041], [0043]: access point receives association request (=fourth information) from 802.11ac STA indicating the maximum channel width supported by the 802.11ac STA, i.e., 20 MHz channel width, 40 MHz channel width, etc. Fig. 3, [0024]-[0025]: based on IEEE 802.11ac standard and for a 20 MHz channel width, 8 consecutive .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the responder, as taught by Gong, to provide an association request indicating the maximum supported channel width, as taught by Kim. 
Doing so allows the station to associate with the access point that can support the station’s capabilities (Kim: [0044]).

Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2011/0235576 A1) in view of Ishikura et al. (US 2015/0055572 A1) and Siomina et al. (US 2015/0181583 A1).

Regarding claims 8 and 19, Gong in view of Ishikura discloses all features of claims 1 and 12 as outlined above. 
Gong in view of Ishikura does not disclose, but Siomina discloses wherein the transmitter is configured to transmit a fifth information related to necessity of a guard band between the channel sets (Fig. 7: steps 701-702. [0141], [0144]-[0145]: first node receives guard band patterns and information enabling the configuring of the pattern from second node and third node. [0353]: guard band are designed to protect channel types. [0132]: any of the first node, second node, and third node can be a network node 516 or a wireless device 531. [0371], [0373], [0375]: third node sends frequency-related information to UE/radio node which includes channel bandwidth(s) of carrier(s) and frequency band indicator(s) of frequency band(s) which needs to be protected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the responder, as taught by Gong, to provide guard 
Doing so provides a handling pattern-based guard band (Siomina: abstract) and improving a configuring of the guard bands (Siomina: [0091]).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2011/0235576 A1) in view of Ishikura et al. (US 2015/0055572 A1) and Palm et al. (US 2016/0262053 A1).

Regarding claim 21, Gong in view of Ishikura discloses all features of claim 1 as outlined above. 
Gong in view of Ishikura does not disclose, but Palm further discloses wherein if a set of channels consecutive in frequency and adjacent to each other are assigned to the wireless communication device, a number of the set of channels assigned to the wireless communication device is less than or equal to the number of channel sets shown by the terminal capability information ([0019]: UE signals UE capabilities with supported band combinations. [0056]-[0058]: UE reports the combinations band A+B and band B+C to the eNB (=channel sets). The eNB configures the UE with the combinations band A+B and/or band B+C (=“set of channels consecutive in frequency and adjacent to each other”). Thus, the configuration includes the same number of reported combinations or less than the reported combinations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the requestor when sending data frame, as taught by Gong, to configure the UE with the same number of reported combinations or less than the reported combinations, as taught by Palm.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.